Citation Nr: 1444094	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left knee, including as due to a service-connected right knee disability.

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine, including as due to a service-connected right knee disability.

3.  Entitlement to service connection for degenerative arthritis of the right hip, including as due to a service-connected right knee disability.

4.  Entitlement to a disability rating greater than 10 percent for a right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected right knee disability.

6.  Entitlement to a compensable disability rating for left ear hearing loss.

7.  Entitlement to a temporary total disability rating for a right knee disability based on the need for convalescence.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 10 percent for a right knee disability, a compensable disability rating for left ear hearing loss, and for a temporary total disability rating for a right knee disability based on the need for convalescence.  The Veteran disagreed with this decision in September 2010.  He perfected a timely appeal in January 2012.

This matter also is on appeal from a September 2011 rating decision in which the RO denied the Veteran's claims of service connection for degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and for degenerative arthritis of the right hip, each including as due to a service-connected right knee disability.  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in March 2013 and requested a Board hearing.  A videoconference Board hearing was held at the RO in February 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Following his hearing, the Veteran submitted additional evidence directly to the Board along with a waiver of RO jurisdiction.  Thus, the Board properly may consider this evidence in adjudicating the Veteran's claims.  See 38 C.F.R. § 20.1304(c) (2013).  

This appeal was processed using the Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected right knee disability.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected right knee disability because this is the underlying disability (for an increased rating) at issue in this appeal.  To the extent that the Veteran wishes to raise a claim for a TDIU based on more than just the service-connected right knee disability, he is invited to file such a claim at his local RO.

The Veteran's TDIU claim due exclusively to the service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected right knee disability aggravated his degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip.

2.  The record evidence shows that, effective August 16, 2011, the Veteran's service-connected right knee disability is manifested by, at worst, severe joint pain, locking, and effusion, knee swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing, and required the constant use of a knee brace for ambulation.

3.  In statements on a VA Form 21-4138 date-stamped as received by VA on February 21, 2014, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal on the issues of entitlement to a compensable disability rating for left ear hearing loss and a temporary total disability rating for a right knee disability based on the need for convalescence.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the left knee was incurred due to a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013). 

2.  Degenerative disc disease of the lumbar spine was incurred due to a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  Degenerative arthritis of the right hip was incurred due to a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  The criteria for a 40 percent rating effective August 16, 2011, for a service-connected right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2013).  

5.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to a compensable disability rating for left ear hearing loss and a temporary total disability rating for a right knee disability based on the need for convalescence.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip, each including as due to a service-connected right knee disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's increased rating claim for a right knee disability, the Board notes that, in letters issued in January 2010 and in July 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his right knee disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the January 2010 and July 2011 notice letters.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in December 2011 and a supplemental statement of the case in January 2013 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence supports granting an increased 40 percent rating effective August 16, 2011, for a right knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard , 4 Vet. App. at 394.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the January 2010 letter was issued prior to the currently appealed rating decision issued in August 2010; thus, this notice was timely.  Because the Veteran's increased rating claim is being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated by a Dr. Dailey at Carolina Orthopaedic Specialists in 2002 for his knee disability.  In response to a request from the RO for these records, this provider notified VA in October 2008 that it had no records from 2002 for the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to an increased rating for a right knee disability.  The Veteran was assisted at the hearing by an accredited representative from North Carolina Division of Veterans Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran also has been provided with VA examinations which address the current nature and severity of his right knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip during active service.  He alternatively contends that his service-connected right knee disability caused or aggravated his degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip, each as due to a service-connected right knee disability.  The Veteran contends that his service-connected right knee disability caused or aggravated his degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip.  The Board agrees.  The record evidence indicates that there is a plausible medical relationship between the Veteran's service-connected right knee disability and his degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip based on aggravation.  See 38 C.F.R. § 3.310 (2013).  For example, on VA outpatient treatment in September 2010, the Veteran complained of left knee, right lower back, and right hip pain.  He stated that that his right knee pain was "going up into [his] hip" and his left knee "is starting to feel like my right knee did 10 [years] ago."  He also complained of left knee popping.  "He is having to walk different[ly] in order to compensate for his right knee pain."  He rated his pain as 6/10 on a pain scale (with 10/10 being the worst imaginable pain).  Objective examination showed crepitance in the left knee.  The assessment included left knee pain and right hip pain.

In a September 2010 letter, the Veteran's VA primary care physician (PCP) stated that, following an in-service right knee injury and post-service chronic right knee pain and surgery, the Veteran "has subsequently now developed pain in his right hip and lower back that I feel is probably related to compensation for an injured right knee and right knee pain."

In an October 2010 orthopedic note included in the Veteran's VA outpatient treatment records, a VA Chief of Orthopedics stated that the Veteran had severe osteoarthritis of the left knee.

On VA knee and lower leg Disability Benefits Questionnaire (DBQ) in August 2011, the Veteran's complaints included popping and pain in the left knee for 4-5 years, degenerative left knee arthritis, and increased left knee pain "brought on particularly by walking on uneven surfaces."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the left knee showed less movement than normal, 5/5 muscle strength, and normal joint stability.  X-rays showed degenerative arthritis.  The diagnoses included degenerative arthritis of the left knee.

On VA hip and thigh conditions DBQ in August 2011, the Veteran complained of gradual onset of right hip pain in the "last several years."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied that flare-ups of right hip pain impacted hip function.  Physical examination of the right hip showed less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing, localized tenderness to palpation for joints/soft tissues, 5/5 muscle strength.  X-rays showed degenerative arthritis.  The diagnosis was degenerative arthritis of the right hip.

On VA back (thoracolumbar spine) conditions DBQ in August 2011, the Veteran complained of "insidious onset [of] pain and stiffness over [the] last few years."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he had missed 2 weeks or work "earlier this year after insidiously developed severe burning/stabbing pain in [right] lower back with radiation into buttock.  The radiating pain improved within 2 weeks."  Physical examination showed less movement than normal, excess fatigability, pain on movement, interference with sitting, standing, and/or weight-bearing, tender right paralumbar area and right sacroiliac joint, guarding and/or muscle spasm but not severe enough to result in abnormal gait or spinal contour, 5/5 muscle strength, negative straight leg raising, normal sensation, no radicular pain, and no intervertebral disc syndrome.  X-rays showed degenerative arthritis.  The diagnoses were degenerative disc disease of the lumbar spine and degenerative arthritis of the lumbar spine.

Following the 3 VA examinations in August 2011, the VA clinician who completed them opined that it was less likely than not that the Veteran's degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip were related to active service.  The rationale for these separate etiological opinions was, "The weight of the medical literature is against a relationship."  This clinician then stated that he could not determine a baseline of severity for any of these disabilities.  This clinician finally opined that, regardless of an established baseline, it was at least as likely as not that the Veteran's service-connected right knee disability aggravated his degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip beyond their natural progression.  Citing relevant medical literature, this clinician stated, "[I]t is medically plausible that a degree of aggravation beyond anticipated natural progression" of the Veteran's degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip had occurred "despite the inability to establish a baseline...nor the degree of aggravation proximately attributable to the service-connected [right] knee."

In an August 2012 letter, S.C.S., M.D., stated that the Veteran "had a rather significant knee injury which is apparently service connected.  He is starting to experience deterioration of the low back and hips related to his very antalgic gait related to his knee all these years."  Dr. S.C.S. opined that "the joint issues in [the Veteran's] knee [are] directly related to the skeletal changes in his hips and spine.  Please consider all of these injures to be service related."

In a February 2014 letter, B.V., PA-C, opined that it was at least as likely as not that the Veteran's chronic right knee pain "is a contributing factor to his back problem."

In a March 2014 letter, H.C.H., M.D., stated:

The injury received to [the Veteran's] knee in 1990 altered his gait, further aggravating pain in his low back.  It is as least as likely as not that degeneration of the lower back and hip are caused by that injury.  It is a well-known problem with those that have altered gait that biomechanical stress is placed on the lower lumbar segments, resulting not only in a spondylotic element, but sometimes more advanced degenerative changes.

The Veteran has been diagnosed as having degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip.  The record evidence (in this case, separate etiological opinions obtained in August 2011) indicates that it is "medically plausible" that the Veteran's service-connected right knee disability aggravated all of these disabilities to a degree beyond their natural progression.  Additional opinions provided by multiple private clinicians in 2012 and 2014 also indicate that the Veteran's service-connected right knee disability aggravated his degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip beyond their natural progression.  There is no competent contrary opinion of record.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board concludes that service connection for degenerative arthritis of the left knee, degenerative disc disease of the lumbar spine, and degenerative arthritis of the right hip, each as due to a service-connected right knee disability, is warranted.  See also 38 C.F.R. §§ 3.102, 3.310.

Increased Rating for a Right Knee Disability

The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated.  He specifically contends that his right knee is severely painful and there is no cartilage left in this knee, resulting in "bone on bone" contact when he moves the knee.  He also contends that he needs a total knee replacement due to the severity of his service-connected right knee disability.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right knee disability currently is evaluated as 10 percent disabling effective September 18, 2008, under 38 C.F.R. § 4.71a, DC 5262 (impairment of tibia and fibula).  See 38 C.F.R. § 4.71a, DC 5262 (2013).  A 10 percent rating is assigned under DC 5262 for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is assigned for non-union of the tibia and fibular with loose motion requiring a brace.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background & Analysis

The Board finds that the evidence supports assigning a 40 percent rating effective August 16, 2011, for the Veteran's service-connected right knee disability.  Prior to August 16, 2011, the Veteran's service-connected right knee disability was manifested by, at worst, slight knee disability due to complaints of knee pain (i.e., a 10 percent rating under DC 5262).  See 38 C.F.R. § 4.71a, DC 5262 (2013).  For example, the Veteran reported experiencing continued "difficulty with his [right] knee" on VA outpatient treatment in January 2009 and was advised to use a medial unloading brace and take Motrin and Vicodin with acetaminophen "to take as necessary, especially at night."  The Veteran also was advised to do exercises and "keep his weight down."  Following continued complaints of right knee pain on VA outpatient treatment, the Veteran was referred to physical therapy in March 2010 "to evaluate exercise program to strengthen [the] muscles" in his right leg.  Despite the Veteran's assertions to the contrary, the evidence does not indicate that he experienced more than slight knee disability prior to August 16, 2011, such that a disability rating greater than 10 percent is warranted for his service-connected right knee disability during this time period.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating prior to August 16, 2011, for his service-connected right knee disability.  Thus, the Board finds that the criteria for an increased rating for a service-connected right knee disability are not met prior to August 16, 2011.

By contrast, the evidence supports assigning a higher 40 percent rating effective August 16, 2011, for the Veteran's service-connected right knee disability.  On VA knee and lower leg DBQ on August 16, 2011, the Veteran's complaints included progressive pain and stiffness in the right knee.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that right knee surgery in 2008 had not helped his right knee symptoms.  Range of motion testing of the right knee showed flexion to 90 degrees with pain beginning at 90 degrees and 0 degrees of hyperextension (or no limitation of extension) with pain beginning at 0 degrees of hyperextension.  There was no additional limitation of motion on repetitive range of motion testing.  Physical examination of the right knee showed less movement than normal, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, tenderness or pain on palpation for the joint line or soft tissues, 5/5 muscle strength, no joint instability, and no history of recurrent patellar subluxation/dislocation, frequent episodes of joint locking, pain, and effusion, and residual swelling and pain following a 2008 right knee meniscectomy.  The Veteran used a right knee brace constantly and a cane occasionally for ambulation as a result of his service-connected right knee disability.  X-rays showed degenerative or traumatic arthritis.  The assessment included degenerative arthritis of the right knee.

On VA outpatient treatment in February 2012, the Veteran's complaints included "very severe degenerative arthritis in his right knee."  The Veteran still was able to run and jump "but he has significant pain."  The VA clinician noted that the Veteran "will need a total knee replacement sooner [rather] than later."  The Veteran also complained of limited motion in his right knee, -5 degrees "from full extension on the right," flexion only to 110 degrees, approximately 15 degrees of varus deformity "and marked swelling over the entire knee on the right side."  X-rays of the right knee showed tricompartmental arthritis "with bone-against-bone on the medial side and the patellofemoral junction is also severe[ly] arthritic."  

In an Orthopedic Surgery Note included in the Veteran's VA outpatient treatment records, the Veteran's VA treating orthopedic surgeon stated:

[The Veteran] continues to have pain in his right knee [and] going up and down stairs is painful.  He is working on a routine basis as a Deputy Sheriff.  He has [an] obviously swollen, deformed right knee with bone against bone on the inner aspect of the knee.  The problem is not going to go away and as I have told him, he is going to have to have this looked at in the future.

On VA outpatient treatment in April 2013, the Veteran's complaints included chronic right knee pain.  Physical examination of the right knee showed ballottement, no erythema, and a normal gait.  X-rays of the right knee showed severe osteoarthritis "greatest about the medial and patellofemoral compartments with evidence of internal progression," mildly larger joint effusion, evidence of joint laxity, and genu varus.  The assessment included chronic knee pain.

The Veteran testified credibly at his February 2014 Board hearing that he was scheduled for total right knee replacement surgery in June 2014 based on the advice of his treating clinicians.  See Board hearing transcript dated February 21, 2014, at pp. 3-4.  He also testified that his service-connected right knee disability now required multiple steroid injections and constant use of a knee brace.  Id., at pp. 5-6.

The Veteran's most recent VA outpatient treatment notes indicate that, although he was scheduled for total knee replacement surgery on the right knee in June 2014 at a VA Medical Center, he elected to postpone this procedure and told his VA treating clinicians that he was unsure about scheduling a new date for this surgery.

The record evidence shows that, effective August 16, 2011, the symptomatology associated with the Veteran's service-connected right knee disability had worsened significantly.  VA examination results obtained on that date indicate that the Veteran is required to wear a knee brace constantly on the service-connected right knee (i.e., a 40 percent rating under DC 5262) due to the increased severity of his symptoms.  See 38 C.F.R. § 4.71a, DC 5262 (2013).  The Veteran's right knee symptoms noted on VA examination on August 16, 2011, included a painful range of motion on flexion, less movement than normal, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, tenderness or pain on palpation for the joint line or soft tissues, frequent episodes of joint locking, pain, and effusion, and residual swelling and pain following a 2008 right knee meniscectomy.  Subsequent VA outpatient treatment visits documented the continued presence of severe right knee swelling and deformity.  The Veteran also was advised by his VA treating clinicians that his service-connected right knee disability was so severe that total knee replacement is recommended although it is not clear from a review of the record evidence whether this surgery has occurred.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating effective August 16, 2011, for a right knee disability have been met.  See also 38 C.F.R. § 3.102.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right knee disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that, in this decision, the Veteran has been awarded the maximum schedular rating available for his service-connected right knee disability effective August 16, 2011.  See 38 C.F.R. § 4.71a, DC 5262 (2013).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected right knee disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right knee disability during each of the time periods under consideration in this appeal.  This is especially true because the higher 40 percent rating assigned for the Veteran's right knee disability effective August 16, 2011, in this decision contemplates severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in August 2011 that he had lost 2 weeks of work in the previous year due to "increased [right knee] pain brought on particularly by walking on uneven surfaces."  The record evidence suggests that he continued working full-time as a sheriff's deputy throughout the appeal period.  Pursuant to the Federal Circuit's decision in Johnson, the Board next finds that the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  The Veteran has not contended that his service-connected disabilities other than his right knee disability markedly interfered with his employment as a sheriff's deputy.  The evidence further does not indicate that he was hospitalized at any time during the pendency of this appeal for treatment of any of his service-connected disabilities, to include his service-connected right knee disability.  And, as discussed in more detail below, a TDIU claim has been inferred from a review of the record evidence and is being remanded to the AOJ.  In summary, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In this case, the Veteran submitted signed statements at his July 2014 Board hearing that he wanted to withdraw his appeal on the issues of entitlement to a compensable disability rating for left ear hearing loss and to a temporary total disability rating for a right knee disability based on the need for convalescence.  The VLJ also noted at the outset of the Veteran's Board hearing that these claims had been withdrawn.  See Board hearing transcript dated February 21, 2014, at pp. 1.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative arthritis of the left knee as due to a service-connected right knee disability is granted.

Entitlement to service connection for degenerative disc disease of the lumbosacral spine as due to a service-connected right knee disability is granted.

Entitlement to service connection for degenerative arthritis of the right hip as due to a service-connected right knee disability is granted.

Entitlement to a 40 percent rating effective August 16, 2011, for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable disability rating for left ear hearing loss is dismissed.

Entitlement to a temporary total disability rating for a right knee disability based on the need for convalescence is dismissed.


REMAND

As noted in the Introduction, a claim for a TDIU due exclusively to the service-connected right knee disability has been inferred from a review of the record evidence.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran has contended that his service-connected right knee disability interfered with his employment as a sheriff's deputy because it caused him to miss 2 weeks of work within a 12-month period.  Following VA knee and lower leg conditions DBQ in August 2011, the VA examiner stated that the Veteran's service-connected right knee disability impacted his ability to work.  This examiner noted that, although the Veteran was not on any "specific physical restrictions at work," his service-connected right knee disability had caused him to "miss one two-week interval in [the] past 12 months."

The Board notes that the Veteran's current combined disability evaluation for compensation is 20 percent effective September 18, 2008.  The Board also notes that, in this decision, it has assigned a higher 40 percent rating effective August 16, 2011, for the Veteran's service-connected right knee disability and granted service connection for several additional disabilities.  Thus, although the Veteran does not currently met the scheduler criteria for a TDIU, he may meet the criteria once the AOJ promulgates a rating decision implementing the Board's decision.  See 38 C.F.R. § 4.16(a).  In any event, the Board finds that the AOJ should address the matter of a TDIU rating, as a component of the claim for increased rating for the service-connected right knee disability, in the first instance to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claim for an increased rating for the service-connected right knee disability, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Individual Unemployability, and a VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Review the claims file to ensure that all of the requested development for the claim for a TDIU is completed, to the extent possible, and arrange for any additional development indicated, including a VA examination if deemed warranted.  Then, adjudicate the claim for a TDIU due exclusively to the service-connected right knee disability.  

3.  If any determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


